J-A17041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHERYL COCO LEWIS, FOR THE ESTATE                        IN THE SUPERIOR COURT OF
OF: DORI MORRIS                                                PENNSYLVANIA

                            Appellant

                       v.

JOHN R. GILLERLAIN, DR. AND MRS.
JOSEPH GILLERLAIN AND CINDY B.
HALLOCK, ESQUIRE

                            Appellee                          No. 862 EDA 2015


             Appeal from the Judgment Entered February 23, 2015
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2011-11501


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                               FILED JUNE 21, 2016

       Appellant,    Cheryl    Coco     Lewis,    for   the   estate   of:   Dori    Morris

(“Decedent”),     appeals     from    the      summary    judgment     entered      in   the

Montgomery County Court of Common Pleas, in favor of Appellees, John R.

Gillerlain and Dr. and Mrs. Joseph Gillerlain (collectively, “the Gillerlains”). 1

On May 18, 2011, Appellant initiated this civil lawsuit by writ of summons.

Appellant filed a complaint against Appellees on June 15, 2011, in her

purported capacity as representative of Decedent’s estate, alleging claims of,
____________________________________________


1
  The court previously sustained preliminary objections filed by Appellee
Cindy B. Hallock, Esquire (“Attorney Hallock”), and dismissed all of
Appellant’s claims against her.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A17041-16


inter alia, false imprisonment, fraud, negligence, and wrongful death.

Appellant amended her complaint on June 7, 2012 and April 22, 2013.

Specifically, Appellant alleged, inter alia, that prior to Decedent’s death,

Appellees John Gillerlain (Decedent’s ex-husband) and Dr. and Mrs. Gillerlain

(John Gillerlain’s parents) had taken custody of Decedent against her will

and, with the help of Attorney Hallock, exerted undue influence over

Decedent so she would alter her last will and testament to their benefit. On

May 9, 2013, Dr. and Mrs. Gillerlain filed preliminary objections.       John

Gillerlain filed preliminary objections on May 13, 2013. On August 13, 2013,

Attorney Hallock filed preliminary objections.   On November 21, 2013, the

court sustained Attorney Hallock’s preliminary objections and dismissed all

claims against her; and sustained in part and overruled in part the

Gillerlains’ respective preliminary objections, dismissing all claims against

them except for false imprisonment.       The Gillerlains subsequently filed

motions for summary judgment on the remaining false imprisonment claim.

On February 23, 2015, the court entered summary judgment in favor of the

Gillerlains. Appellant timely filed a notice of appeal on March 20, 2015. On

March 31, 2015, the court ordered Appellant to file a concise statement per

Pa.R.A.P. 1925(b). Following a grant of extension, Appellant complied.

     Preliminarily, we observe generally that issues not raised in a Rule

1925(b) statement will be deemed waived.         Lineberger v. Wyeth, 894

A.2d 141 (Pa.Super. 2006).     The Rule 1925 statement must be specific


                                    -2-
J-A17041-16


enough for the trial court to identify and address the issue(s) an appellant

wishes to raise on appeal.     Id.   “[A] [c]oncise [s]tatement which is too

vague to allow the court to identify the issues raised on appeal is the

functional equivalent of no [c]oncise [s]tatement at all.”    Id. at 148. If a

concise statement is too vague, the court may find waiver and disregard any

argument.     Id.   As well, appellate briefs must conform in all material

respects to the briefing requirements in the Pennsylvania Rules of Appellate

Procedure. Pa.R.A.P. 2101. Where an appellant fails to raise or develop her

issues on appeal properly, or where her brief is wholly inadequate to present

specific issues for review, this Court will not consider the merits of the claims

raised.   Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000).              Instantly,

Appellant’s “concise” statement consists of 6 pages of law related to

summary judgment, judicial estoppel, preliminary objections, perjury and

fraud on the court, undue influence, false imprisonment, wrongful death,

fraud, collateral estoppel or issue preclusion, spoliation of evidence,

admissions, and conflicts of law; and 4 pages of Appellant’s version of the

facts of this case. Significantly, Appellant’s Rule 1925(b) statement does not

articulate the issues Appellant planned to raise on appeal or explain how the

court erred in its ruling, aside from stating generally that the summary

judgment decision was incorrect.      Based on Appellant’s lengthy and non-

specific Rule 1925(b) statement, the trial court could not determine the

issues Appellant sought to raise on appeal and concluded Appellant waived


                                      -3-
J-A17041-16


her appellate claims.     We agree.   See Lineberger, supra.         Additionally,

Appellant’s appellate brief is an almost verbatim cut-and-paste of her Rule

1925(b) statement, which provides no coherent argument applying the law

cited to the facts of this case.    See Pa.R.A.P. 2119(a) (stating argument

section shall be divided into as many sections as there are questions

presented,    followed   by   discussion   and   citations   to   pertinent   legal

authorities). Appellant’s failure to preserve and/or adequately develop her

claims on appeal compels waiver of all issues.        See Lineberger, supra;

Butler, supra. Accordingly, we affirm.

     Judgment affirmed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2016




                                      -4-